Citation Nr: 0908076	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia , left knee.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for instability, left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to January 
1979.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2008 and again in January 2009, the Veteran was 
notified that a personal hearing before a member of the Board 
had been scheduled in January 2009, per his request of 
November 2008.  The Veteran failed to appear for that 
hearing.  


FINDING OF FACT

The Veteran's left knee disability does not result in flexion 
limited to less than 90 degrees, extension more limited than 
to 0 degrees, or more than slight lateral instability or 
subluxation.  


CONCLUSION OF LAW

The criteria for an increased evaluation for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims. 

Service connection for chondromalacia, left knee was 
established in a June 1979 rating decision.  Service 
connection for instability, left knee was established in an 
August 2003 rating decision.  At the time that the Veteran 
filed his current claim for increased evaluations, in 
February 2004, separate 10 percent evaluations were in 
effect.  

The current evaluations for disabilities of the Veteran's 
left knee followed a decision issued by the Board in July 
2003.  To review evidence that was before the Board at the 
time of that decision would ignore the finality of that 
decision.  See 38 U.S.C.A. § 7104.  For this reason, the 
evidence probative of whether increased evaluations are 
warranted is evidence from after July 2003.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The Veteran's left knee chondromalacia and instability are 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257 and 5260, for limitation of flexion and for other 
impairment (instability), respectively.  In the initial 
rating decision, the Veteran's left knee chondromalacia was 
evaluated by analogy under the criteria found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, for traumatic arthritis.  The 
Board has considered that criteria, along with criteria found 
in other diagnostic codes, in adjudicating this appeal.  

Both traumatic and rheumatoid arthritis are evaluated under 
the criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5003 
and the evaluation is based on limitation of motion of the 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  If the joint is affected by limitation of 
motion but the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating applies 
for each such major joint or group of minor joints affected 
by limitation of motion.  Id.  In the absence of limitation 
of motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups.  Id.  A 20 
percent rating applies for X-ray evidence of involvement of 
two or more minor joint groups, with occasionally 
incapacitating exacerbations.  Id.

In rating disabilities involving arthritis, the provisions of 
38 C.F.R. § 4.59 must be considered.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's left knee disability is currently assigned a 10 
percent rating limitation of flexion of the leg under 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
The Board has also considered whether a rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5261, for limitation 
of extension of the leg.  Additionally, the Veteran's 
instability of the left knee is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  There are no other diagnostic 
codes applicable to the Veteran's left knee disability.  

Normal extension of the leg is to 0 degrees, which is the 
position with the leg in a straight line from the hip to the 
ankle.  See 38 C.F.R. § 4.71a, Plate II.  Normal flexion of 
the leg is from that 0 degree position to 140 degrees.  Id.  

Flexion of the leg limited to 45 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Flexion limited to 30 degrees warrants a 20 percent rating.  
Id.  Flexion limited to 15 degrees warrants a 30 percent 
rating.  Id.  

Extension of the leg limited to 5 degrees is rated as 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Extension limited to 10 degrees warrants a 10 percent rating.  
Id.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Id.  Extension limited to 20 degrees warrants a 30 
percent rating.  Id.  Extension limited to 30 degrees 
warrants a 40 percent rating.  Id.  Extension limited to 45 
degrees warrants a 50 percent rating.  Id.  

Slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating.  Id.  
Severe recurrent subluxation or lateral instability warrants 
a 30 percent rating.  Id.  

In May 2004, the Veteran underwent a VA examination of his 
left knee.  When asked to describe his left knee disability, 
the Veteran reported that he has a constant ache of his left 
knee in all aspects, front, back, and sides.  He reported 
that it feels as if he is walking on a broken bone, that he 
cannot do sharp turns, needs to hold onto a rail to go up or 
down stairs, uses a cane to make it to the bathroom at night, 
and that he wears knee braces (the Board notes that the 
Veteran injured his right knee post-service, which may 
explain his reference to braces in the plural).  He also 
reported that his leg has to often be popped back in place.  

Physical examination revealed essentially normal alignment of 
the Veteran's left lower extremity.  His patella was slightly 
higher in its position but otherwise the patella tracked 
normally.  The examiner found no unusual crepitis, the 
collateral and cruciate ligaments and the patella were all 
stable, and the knee was not swollen.  The examiner did not 
feel a McMurray's sign, stated that thigh musculature 
appeared well developed, and that quadriceps strength was 
adequate and good or good plus.  

Range of motion of the left knee was measured as from 0 to 90 
degrees with the Veteran stating that pain began at 90 
degrees.  The examiner noted that during less formal parts of 
the examination it seemed that the Veteran's knee flexed 
somewhat more than 90 degrees.  The examiner also addressed 
the DeLuca factors, stating that pain was the main such 
factor.  He also indicated that consideration of the Deluca 
factors did not show additional disability, providing 
evidence against this claim.  

A radiology report provides an impression that x-rays of the 
Veteran's left knee showed no bone abnormality, no fracture 
of dislocation, and unremarkable soft tissue.  

In October 2008, the Veteran again underwent a VA examination 
of his left knee.  Physical examination revealed a normal 
gait and no effusion of the left knee.  The Veteran had one 
plus laxity of the lateral collateral ligament with varus 
valgus stress testing both in extension and 30 degrees of 
flexion.  Lachman's, anterior and posterior drawer, and 
McMurray's were all negative.  There was no joint line 
tenderness and no posterior masses.  Range of motion was 
measured from 0 to 140 degrees, active, passive, and against 
resistance, without any sign of pain, fatigue or 
incoordination on repetitive motion.  Patellar grind test was 
negative.  X-rays showed unremarkable bony structures, no 
evidence of recent fracture of dislocation.  
The examiner stated that there was evidence of an old lateral 
collateral ligament injury but there was no evidence of 
chondromlacia patella on physical examination.  

Addressing instability of the knee, the examiner stated that 
he was uncertain why the knee was judged to be unstable.  He 
stated there was no any definite instability identified on 
the examination, providing evidence against this claim.   

VA treatment records over the relevant period add little 
evidence favorable to the Veteran's claims.  For example, a 
July 2005 note documented that the Veteran has degenerative 
joint disease of both knees, April 2004 notes state that the 
Veteran had instability on posterior drawer and medial stress 
tests, was positive for pain to external rotation with 
excessive hyperextension, both hamstrings were weak, but 
range of motion of the left knee was within normal limits, 
and August 2004 notes document the Veteran's report of pain 
in both knees.  

The Veteran's left leg is not so limited in flexion nor 
extension to warrant a compensable rating under Diagnostic 
Codes 5260 and 5261, respectively.  Application of Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 do not provide for higher 
ratings as the Veteran is already in receipt of the minimum 
rating for limitation of motion of the left knee.  As 
explained by the examiners, application of 38 C.F.R. § 4.40 
and § 4.45 do not provide for higher ratings as the Veteran's 
left knee function is not further limited by pain or any 
other factor to the extent that criteria for a higher rating 
is warranted.  

The most recent examination showed no instability of the 
Veteran's left knee while the VA treatment records and the 
2004 examination showed what the Board finds to be no more 
than slight instability of the Veteran's left knee.  The 
Veteran's statement to the examiner regarding his knee 
popping out of place have been taken into consideration by 
the Board.  However, this evidence is outweighed by the more 
objective findings in the VA treatment records and 
examination reports.  For these reasons the Board finds that 
the Veteran's left knee disability results in no more than 
slight instability and an evaluation higher than 10 percent 
disabling under Diagnostic Code 5257 is not warranted.  

Nor is there any evidence of ankylosis or of any other 
manifestation of the Veteran's left knee disability that 
would give rise to a higher or to an additional schedular 
rating.  

Whether referral for extraschedular consideration is 
warranted has been considered by the RO and by the Board.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe a veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe a veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the exceptional disability picture includes 
other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

In this case, the RO decided that referral for extraschedular 
consideration was not warranted.  The Board agrees.  This 
case does not meet the first step of the Thun analysis.  The 
Veteran has reported pain of his left knee and perceived 
instability greater than that found upon examination.  Pain 
is contemplated by application of 38 C.F.R. § 4.40, 4.45, and 
4.59 in conjunction with the rating schedule.  Thus it cannot 
be said that the Veteran has symptomatology not addressed by 
the rating schedule.  As explained above, the severity of his 
symptomatology is addressed by the rating schedule.  Because, 
the first step of the Thun  analysis is not met, the Board 
need not go any further.  

Even if the first step outlined in Thun was met, there is no 
showing of any other related factors such as marked 
interference with employment or frequent hospitalizations.  
There are no hospitalizations for the Veteran's left knee 
symptoms.  During the May 2004 examination the Veteran 
reported that post service injuries to other parts of his 
anatomy, apparently along with his left knee disability, has 
made it difficult to stand for long periods.  He reported not 
being able to find work for other than a temporary service 
company.  At present the Veteran is incarcerated and works 
four hours per day in the prison laundry.  There is no 
evidence of record that his left knee disability causes 
marked interference with this job.  

For these reasons, the Board declines to refer this matter 
for extraschedular consideration.  

All evidence of record shows that the Veteran's left knee 
disability does not warrant an evaluation higher than 10 
percent for disability resulting from his chondromalacia and 
he suffers from no more than slight instability of his left 
knee.  The evidence of record over the entire appeal period 
supports the conclusion that the veteran is not entitled to 
increased compensation during any time within the appeal 
period.  Therefore, his appeal must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2004 and September 2008.  
The May 2004 letter provided the Veteran with notice as to 
his and VA's respective duties in obtaining evidence.  This 
letter informed the Veteran that the evidence must show that 
his chondromalacia and instability of his left knee had 
worsened in severity.  Although this was the type of 
statement that the Court found deficient in Vazquez- Flores, 
the Veteran was told the types of evidence that could 
substantiate his claim, including clinical and physical 
findings as well as his own statements and statements from 
others who had observed the manner in which his disability 
had worsened.  

The September 2008 letter provided the Veteran with the more 
specific notice required for an increased rating claim.  That 
letter informed the Veteran as to how VA assigns disability 
ratings, referred to the Code of Federal Regulations, told 
him of the type of evidence that would be considered, and 
told him that the impact of the disability on the Veteran's 
employment and daily life were considered in determining the 
rating to be assigned.  This letter also included the 
criteria found in the diagnostic codes under which the 
Veteran's disability of the left knee is rated.  

Taken together, these two letters provided the Veteran with 
sufficient notice as to all but how VA assigns an effective 
date should his claims be granted.  As the RO has denied the 
Veteran's claims for increased evaluations and the Board here 
denies his appeal, no effective date will be assigned.  
Hence, failure to provide notice as to assignment of 
effective dates is harmless error.  

The Board finds that timing error in providing notice was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
Supplemental Statement of the Case issued in October 2008, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  Appropriate examinations were afforded the Veteran 
in May 2004 and October 2008. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


